DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10, 25, 31, 33, 34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 2006/0251199 to Machesney in view of CN 101715152B patent publication (the ‘152 publication) and further in view of U.S. Patent 2,979,715 to Hammond.
Regarding Claim 1, Machesney discloses a sensing system comprising: a first multipath integrated network ([0031], "the ideal impulse...to minimize inter-symbol interference in pulse-based communication channels") comprising: N delay elements each supplying a different one of N delayed signals of a received pulse; N modules each supplying a portion of a different one of the N delayed signals ([0008], "A corresponding coefficient is applied to some or all of the input and the plurality of delayed signals to produce a plurality of weighted signals...The coefficients applied to some or all of the delayed signals are set to values so as to perform a desired signal processing or filtering function of the 
The ‘152 publication is in the field of optical pulses and signals (title; abstract) and teaches a photonics sensing system, optical network, optical pulse, optical delay, optical modules, optical signals (Abstract, "first output end of the first optical coupler is connected with the first input end of the second optical coupler through the optical time-delay line; the second output end of the first optical coupler is connected with the second input end of the second optical coupler; and the second optical coupler separates the optical packet"), a delay is shorter than a width of the received optical pulse ([0028], [0029], [0196], and Claim 1, "delay...is smaller than the width of the optical pulse", "optical delay line controls the optical tag optical pulse sequence of the first optical pulse sequence output", "optical signal...synchronization clock and ultra-high-speed all-optic self-synchronization clock device described in this application scenario include...a delay interferometer Dl, and a dimmable time delay line", and "delay...of described...time extensions is less than the width of the light pulse").  It would have been 
Hammond is in the field of optical pulses and signals (title; abstract) and teaches an optical radiator configured to transmit the modulated optical signal (Col. 2, Lns. 40-45, "system includes a transmitting section for radiating a signal...transmitting section comprises a...microwave source...the outputs of which are applied to a modulator"); an optical receiver configured to receive a reflection of the transmitted signal; and a second multipath integrated optical network adapted to demodulate the reflected signal received by the optical receiver (Col. 2, Lns. 53-62, "system further includes a receiving section adapted to pick up the amplitude modulated signal after it is reflected...antennae for receiving the reflected signal, a demodulator...antenna output is applied to the demodulator which produces at its output a signal representative of the amplitude modulation of the reflected signal").  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Machesney with the teaching of Hammond. The motivation for doing so would have been "to provide a permanent record of the scanned sea surface. In addition, this embodiment simplifies the required circuitry" (Hammond; Col. 4, Lns. 41-45).

Regarding Claim 9, modified Machesney discloses the photonics sensing system of claim 1, but lacks the teaching wherein said N optical modules comprise N optical couplers, wherein each of said portions is controlled by tapping a different part of the optical coupler.  The ‘152 publication is in the field of optical pulses and signals (title; abstract) and teaches wherein said N optical modules comprise N optical couplers ([0184], "using advanced optical integration technology, the directional coupler, 

Regarding Claim 10, modified Machesney discloses the photonics sensing system of claim 9, to the optical combiner ([0008]," plurality of weighted signals are combined to produce a processed output signal. The coefficients applied to some or all of the delayed signals are set to values so as to perform a desired signal processing or filtering function of the input continuous time signal in producing the processed output signal"), but lacks the teaching wherein said N optical modules further comprise N directional couplers each associated with a different one of the N optical couplers, each directional 



Regarding Claim 31, modified Machesney discloses the method of claim 25 further comprising: delay elements ([0008], "signal is successively delayed by a plurality of delay elements to produce a plurality of delayed signals") and modules used to generate the modulated signal ([0008], "A corresponding coefficient is applied to some or all of the input and the plurality of delayed signals to produce a plurality of weighted signals...The coefficients applied to some or all of the delayed signals are set to values so as to perform a desired signal processing or filtering function of the input continuous time signal in producing the processed output signal"), but lacks the teaching optical delay, optical 

Regarding Claim 33, modified Machesney discloses the method of claim 25 wherein the coefficients are applied by modules ([0008] and [0021], "A corresponding coefficient is applied to some or all of the input and the plurality of delayed signals to produce a plurality of weighted signals...The 

Regarding Claim 34, modified Machesney discloses the method of claim 33, signal to an optical combiner combining ([0008]," plurality of weighted signals are combined to produce a processed output signal. The coefficients applied to some or all of the delayed signals are set to values so as to perform a desired signal processing or filtering function of the input continuous time signal in producing the processed output signal") the weighted delayed signals ([0008], "A corresponding coefficient is applied to some or all of the input and the plurality of delayed signals to produce a plurality of weighted signals...The coefficients applied to some or all of the delayed signals are set to values so as to perform a desired signal processing or filtering function of the input continuous time signal in producing the processed output signal"), but lacks the teaching wherein said N optical modules further comprise N directional couplers each associated with a different one of the N optical couplers, each directional coupler adapted to control an amplitude and/or a phase of the optical signal received from the associated optical coupler and deliver the amplitude and/or phase controlled optical signal.  The ‘152 publication is in the field of optical pulses and signals (title; abstract) and teaches wherein said N optical modules further comprise N directional couplers each associated with a different one of the N optical couplers, each directional coupler adapted to control an amplitude and/or a phase of the optical signal received from the associated optical coupler and deliver the amplitude and/or phase controlled optical signal ([0184], Abstract, and [0029], "using advanced optical integration technology, the directional coupler, semiconductor optical amplifier SOA and waveguide delay interferometer Dl are integrated together, and an integrated optical waveguide device with an optical letterhead or optical label .

Claims 2, 3, 5, 26, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Machesney in view of the '152 publication and Hammond as applied above, and further in view of U.S. PGPub 0005/0202797 to Sorrells.
Regarding Claim 2, modified Machesney discloses the photonics sensing system of claim 1, but lacks the teaching further comprising: a down-converter adapted to down-convert a frequency of the demodulated signal to generate an electrical signal.  Sorrells is in the field of down-converting electromagnetic signals (title; abstract) and teaches further comprising: a down-converter adapted to down-convert a frequency of the demodulated signal ([0276] and [0277], "modulated carrier signal FMC is received, it can be demodulated to extract the modulating baseband signal" and "carrier signal is 

Regarding Claim 3, modified Machesney discloses the photonics sensing system of claim 2, but lacks the teaching further comprising: a correlator adapted to correlate the down-converted electrical signal to a pseudo-random electrical signal so as to generate a correlation signal.  Sorrells is in the field of down-converting electromagnetic signals (title; abstract) and teaches further comprising: a correlator adapted to correlate the down-converted electrical signal to a pseudo-random electrical signal so as to generate a correlation signal ([0378], [0013], [0961], and [0872], "signal 1506, which is generated by the down-conversion process", "down-conversion of EM signals to intermediate frequency signals, to direct down-conversion of EM modulated carrier signals to demodulated baseband signals, and...FM signals to non-FM signals", "demodulated baseband signal 6012 includes portions 6010A, which correlate with the energy transfer pulses 6007 in FIG. 60C, and portions 6010B, which are between the energy transfer pulses", and "a down-converted PM intermediate signal 5512, which is generated by the down-

Regarding Claim 5, modified Machesney discloses the photonics sensing system of claim 3, but lacks the teaching wherein the pseudo-random electrical signal is applied to an electrical modulator to generate the optical pulse from an optical source.  Sorrells is in the field of down-converting electromagnetic signals (title; abstract) and teaches wherein the pseudo-random electrical signal is applied to an electrical modulator to generate the optical pulse from an optical source ([0245], [0378], and [0013], "example modulator 110, wherein the carrier signal FC is modulated by the modulating baseband signal FMB, thereby generating the modulated carrier signal", "signal 1506, which is generated by the down-conversion process", and "down-conversion of EM signals to intermediate frequency signals, to direct down-conversion of EM modulated carrier signals to demodulated baseband signals, and...FM signals to non-FM signals").  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Machesney with the teaching of Sorrells. The motivation for doing so would have been because it "allows accurate voltage reproduction of the under-sampled EM signal" (Sorrells; [0697]).

Regarding Claim 26, modified Machesney discloses the method of claim 25, but lacks the teaching further comprising: down-converting a frequency of the demodulated signal to generate an electrical signal.  Sorrells is in the field of down-converting electromagnetic signals (title; abstract) and teaches further comprising: a down-converting a frequency of the demodulated signal ([0276] and 

Regarding Claim 27, modified Machesney discloses the method of claim 26, but lacks the teaching further comprising: correlating the down-converted electrical signal to a pseudo-random electrical signal so as to generate a correlation signal.  Sorrells is in the field of down-converting electromagnetic signals (title; abstract) and teaches further comprising: correlating the down-converted electrical signal to a pseudo-random electrical signal so as to generate a correlation signal ([0378], [0013], [0961], and [0872], "signal 1506, which is generated by the down-conversion process", "down-conversion of EM signals to intermediate frequency signals, to direct down-conversion of EM modulated carrier signals to demodulated baseband signals, and...FM signals to non-FM signals", "demodulated baseband signal 6012 includes portions 6010A, which correlate with the energy transfer pulses 6007 in FIG. 60C, and portions 6010B, which are between the energy transfer pulses", and "a down-converted 

Regarding Claim 29, modified Machesney discloses the method of claim 27, but lacks the teaching further comprising: applying the pseudo-random electrical signal to an electrical modulator to generate the optical pulse from an optical source.  Sorrells is in the field of down-converting electromagnetic signals (title; abstract) and teaches further comprising: applying the pseudo-random electrical signal to an electrical modulator to generate the optical pulse from an optical source ([0245], [0378], and [0013], "example modulator 110, wherein the carrier signal FC is modulated by the modulating baseband signal FMB, thereby generating the modulated carrier signal", "signal 1506, which is generated by the down-conversion process", and "down-conversion of EM signals to intermediate frequency signals, to direct down-conversion of EM modulated carrier signals to demodulated baseband signals, and...FM signals to non-FM signals").  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Machesney with the teaching of Sorrells. The motivation for doing so would have been because it "allows accurate voltage reproduction of the under-sampled EM signal" (Sorrells; [0697]).

Claims 7, 8, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Machesney and Hammond as applied above, and further in view of U.S. PGPub 2017/0324162 to Khachaturian et al.




Regarding Claim 8, modified Machesney discloses the photonics sensing system of claim 1, but lacks the teaching wherein said photonics sensing system is integrated on a photonics substrate.  Khachaturian is in the field of a modular optical phased array (title; abstract) and teaches wherein said photonics sensing system is integrated on a photonics substrate ([0005], "embodiment of the present invention, includes, in part, M»N photonic chips each of which includes, in part, an array of transmitters and an array of receivers; at least one of M or N is an integer greater than one. The transmitter arrays in each pair of adjacent photonics chips are spaced apart by a first distance and the receiver arrays in each pair of adjacent photonics chips are spaced apart by a second distance").  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Machesney with the teaching of Khachaturian. The motivation for doing so would have been because the "phase array 150 has an improved performance characteristic" (Khachaturian; [0058]).

Regarding Claim 32, modified Machesney discloses the method of claim 25, but lacks the teaching wherein the generating, applying, combining, radiating and receiving are performed using optical delay elements and modules formed in a photonic substrate.  Khachaturian is in the field of a modular optical phased array (title; abstract) and teaches wherein the generating, applying, combining, radiating and receiving are performed using optical delay elements and modules formed in a photonic substrate ([0005], "embodiment of the present invention, includes, in part, M«N photonic chips each of which includes, in part, an array of transmitters and an array of receivers; at least one of M or N is an integer greater than one. The transmitter arrays in each pair of adjacent photonics chips are spaced apart by a first distance and the receiver arrays in each pair of adjacent photonics chips are spaced apart by a second distance").  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Machesney with the teaching of Khachaturian. The motivation for doing so would .

Claims 11, 12, 15-17, 19-24, 35, 36, 39-41, 43,44, 46, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Machesney in view of the '152 publication.
Regarding Claim 11, Machesney discloses a multipath integrated optical network ([0031], "the ideal impulse...to minimize inter-symbol interference in pulse-based communication channels") comprising; N delay elements each supplying a different one of N delayed signals of a received pulse; N modules each receiving a portion of a different one of the N delayed signals and supplying a weighted delayed signal ([0008], "A corresponding coefficient is applied to some or all of the input and the plurality of delayed signals to produce a plurality of weighted signals...The coefficients applied to some or all of the delayed signals are set to values so as to perform a desired signal processing or filtering function of the input continuous time signal in producing the processed output signal"); an optical combiner adapted to combine the N weighted delayed signals to generate a modulated signal ([0008]," plurality of weighted signals are combined to produce a processed output signal. The coefficients applied to some or all of the delayed signals are set to values so as to perform a desired signal processing or filtering function of the input continuous time signal in producing the processed output signal"), wherein a delay supplied by a first one of the N delay elements ([0021], "the delay line 110 delays the input signal to be filtered successively in equal delay amount increments so as to produce a plurality of delayed signals, each one delayed one delay amount increment more than at the output of the previous delay element in the series"), but fails to explicitly disclose optical delay, optical signals, optical pulse, optical modules, optical signals, optical signal, optical delay, a delay is shorter than a width of the received optical pulse.  The ‘152 publication is in the field of optical pulses and signals (title; abstract) and teaches optical delay, optical signals, optical pulse, optical modules, optical signals, optical 

Regarding Claim 12, modified Machesney discloses the multipath integrated optical network of claim 11 wherein each of the N delay elements generates substantially a same amount of delay ([0021], "Each delay element 112(0) to 112(n) delays a signal at its input by an equal (i.e., the same) delay amount to produce a delayed copy of the signal at its output"), but lacks the teaching optical delay.  The ‘152 publication is in the field of optical pulses and signals (title; abstract) and teaches optical delay (Abstract, [0011], and [0186], "first output end of the first optical coupler is connected with the first input end of the second optical coupler through the optical time-delay line; the second output end of 

Regarding Claim 15, modified Machesney discloses the multipath integrated optical network of claim 11, but lacks the teaching wherein the N optical modules comprise N optical couplers.  The ‘152 publication is in the field of optical pulses and signals (title; abstract) and teaches wherein the N optical modules comprise N optical couplers ([0184], Abstract, and [0029], "using advanced optical integration technology, the directional coupler, semiconductor optical amplifier SOA and waveguide delay interferometer Dl are integrated together, and an integrated optical waveguide device with an optical letterhead or optical label extraction function can be manufactured. The optical coupler may be a waveguide coupler or other optical couplers", "first output end of the first optical coupler is connected with the first input end of the second optical coupler through the optical time-delay line; the second output end of the first optical coupler is connected with the second input end of the second optical coupler; and the second optical coupler separates the optical packet", and "optical delay line controls the optical tag optical pulse sequence of the first optical pulse sequence output from the first output end of the first optical coupler and the second optical pulse sequence output from the second output end of the first optical coupler The phase difference of the optical pulse sequence of the optical tag when interfering in the second optical coupler, the phase difference is an odd multiple of tt").  It would 

Regarding Claim 16, modified Machesney discloses the multipath integrated optical network of claim 15, but lacks the teaching wherein the N optical modules further comprise N optical directional couplers each associated with a different one of the N optical couplers.  The ‘152 publication is in the field of optical pulses and signals (title; abstract) and teaches wherein the N optical modules further comprise N optical directional couplers each associated with a different one of the N optical couplers ([0184], Abstract, and [0029], "using advanced optical integration technology, the directional coupler, semiconductor optical amplifier SOA and waveguide delay interferometer Dl are integrated together, and an integrated optical waveguide device with an optical letterhead or optical label extraction function can be manufactured . The optical coupler may be a waveguide coupler or other optical couplers", "first output end of the first optical coupler is connected with the first input end of the second optical coupler through the optical time-delay line; the second output end of the first optical coupler is connected with the second input end of the second optical coupler; and the second optical coupler separates the optical packet", and "optical delay line controls the optical tag optical pulse sequence of the first optical pulse sequence output from the first output end of the first optical coupler and the second optical pulse sequence output from the second output end of the first optical coupler The phase difference of the optical pulse sequence of the optical tag when interfering in the second optical coupler, the phase difference is an odd multiple of tt").  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Machesney with the teaching of the ‘152 

Regarding Claim 17, modified Machesney discloses the multipath integrated optical network of claim 16, but lacks the teaching wherein each of the N directional couplers is adapted to control an amplitude and/or phase of the optical signal received by the directional coupler.  The ‘152 publication is in the field of optical pulses and signals (title; abstract) and teaches wherein each of the N directional couplers is adapted to control an amplitude and/or phase of the optical signal received by the directional coupler ([0184], Abstract, and [0029], "using advanced optical integration technology, the directional coupler, semiconductor optical amplifier SOA and waveguide delay interferometer Dl are integrated together, and an integrated optical waveguide device with an optical letterhead or optical label extraction function can be manufactured . The optical coupler may be a waveguide coupler or other optical couplers", "first output end of the first optical coupler is connected with the first input end of the second optical coupler through the optical time-delay line; the second output end of the first optical coupler is connected with the second input end of the second optical coupler; and the second optical coupler separates the optical packet", and "optical delay line controls the optical tag optical pulse sequence of the first optical pulse sequence output from the first output end of the first optical coupler and the second optical pulse sequence output from the second output end of the first optical coupler The phase difference of the optical pulse sequence of the optical tag when interfering in the second optical coupler, the phase difference is an odd multiple of n").  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Machesney with the teaching of the ‘152 publication. The motivation for doing so would have been "identification and extraction method of 

Regarding Claim 19, Machesney discloses a multipath integrated optical network ([0031], "the ideal impulse...to minimize inter-symbol interference in pulse-based communication channels") comprising: N pulses wherein N is an integer greater than one ([0022] and [0025], "delay line 110 each constitute a delay that corresponds to a fraction of the period (T) of the input signal" and "coefficient values (e.g., fractional, integer greater than 1, etc.)"); N delay elements each adapted to receive a different one of the N signals and delay the received signal by a different amount of delay ([0008], "A corresponding coefficient is applied to some or all of the input and the plurality of delayed signals to produce a plurality of weighted signals...The coefficients applied to some or all of the delayed signals are set to values so as to perform a desired signal processing or filtering function of the input continuous time signal in producing the processed output signal"); an optical combiner adapted to combine different weights of the N delayed signals to generate a modulated signal ([0008]," plurality of weighted signals are combined to produce a processed output signal. The coefficients applied to some or all of the delayed signals are set to values so as to perform a desired signal processing or filtering function of the input continuous time signal in producing the processed output signal"), wherein said weights are determined in accordance with a modulation scheme in conformity with which the signal is modulated ([0021], "the delay line 110 delays the input signal to be filtered successively in equal delay amount increments so as to produce a plurality of delayed signals, each one delayed one delay amount increment more than at the output of the previous delay element in the series"), but fails to explicitly disclose an optical signal splitter adapted to split an incoming optical pulse into at least N optical pulses, optical delay, split optical signals, optical signal, optical signals, the optical signal.  The ‘152 publication is 

Regarding Claim 20, modified Machesney discloses the multipath integrated optical network of claim 19 wherein a delay by Ith delay element is i times the shortest delay ([0021], "the delay line 110 delays the input signal to be filtered successively in equal delay amount increments so as to produce a plurality of delayed signals, each one delayed one delay amount increment more than at the output of the previous delay element in the series").

Regarding Claim 21, modified Machesney discloses the multipath integrated optical network of claim 19 wherein each of the N delay elements is a portion ([0008], "A corresponding coefficient is applied to some or all of the input and the plurality of delayed signals to produce a plurality of weighted signals...The coefficients applied to some or all of the delayed signals are set to values so as to perform a desired signal processing or filtering function of the input continuous time signal in producing the processed output signal"), but lacks the teaching optical delay, delay elements of a waveguide.  The ‘152 publication is in the field of optical pulses and signals (title; abstract) and teaches optical delay (Abstract, [0011], and [0186], "first output end of the first optical coupler is connected with the first input end of the second optical coupler through the optical time-delay line; the second output end of the first optical coupler is connected with the second input end of the second optical coupler; and the second optical coupler separates the optical packet", "optical packet composed of optical pulse sequences", and "The first optical pulse of the optical packet or optical signal...is extracted "), delay elements ([0028] and Claim 1, "delay...is smaller than the width of the optical pulse" and "delay ..of described...time extensions is less than the width of the light pulse") of a waveguide ([0184], "using advanced optical integration technology, the directional coupler, semiconductor optical amplifier SOA and waveguide delay interferometer Dl are integrated together, and an integrated optical waveguide device with an optical letterhead or optical label extraction function").  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Machesney with the teaching of the ‘152 publication. The motivation for doing so would have been "identification and extraction method of high-speed optical...proposed in this application...The structure is simple and compact, easy to integrate, low power consumption, high rate, and can achieve optical signals with a rate of 40Gb/s or more without the need for control pulses" (The ‘152 publication; [0183]).



Regarding Claim 23, Machesney discloses a multipath integrated optical network ([0031], "the ideal impulse...to minimize inter-symbol interference in pulse-based communication channels") comprising: each adapted to receive a different fraction of a pulse propagating through ([0022] and [0025], "delay line 110 each constitute a delay that corresponds to a fraction of the period (T) of the input signal" and "coefficient values (e.g., fractional, integer greater than 1, etc.)"); each adapted to apply a different weight to a different one of the N signals supplied by to generate a weighed optical signal ([0008], "signal is successively delayed by a plurality of delay elements to produce a plurality of delayed signals...corresponding coefficient is applied to some or all of the input and the plurality of delayed signals to produce a plurality of weighted signals...The coefficients applied to some or all of the delayed signals are set to values so as to perform a desired signal processing or filtering function of the input continuous time signal in producing the processed output signal"); and an optical combiner adapted to combine the N weighted signals to generate a modulated signal ([0008]," plurality of weighted signals are combined to produce a processed output signal. The coefficients applied to some or all of the delayed signals are set to values so as to perform a desired signal processing or filtering function of the input continuous time signal in producing the processed output signal"), wherein a delay associated with a first fraction of the signal ([0022], "delay line 110 each constitute a delay that corresponds to a fraction of the period (T) of the input signal"), but fails to explicitly disclose an optical waveguide; N optical couplers, an optical pulse propagating through the waveguide, N directional 

Regarding Claim 24, modified Machesney discloses the multipath integrated optical network of claim 20 ([0008], "A corresponding coefficient is applied to some or all of the input and the plurality of delayed signals to produce a plurality of weighted signals.  The coefficients applied to some or all of the delayed signals are set to values so as to perform a desired signal processing or filtering function of the input continuous time signal in producing the processed output signal"), but lacks the teaching optical delay, delay elements of a waveguide.  The ‘152 publication is in the field of optical pulses and signals (title; abstract) and teaches optical delay (Abstract, [0011], and [0186], "first output end of the first optical coupler is connected with the first input end of the second optical coupler through the optical time-delay line; the second output end of the first optical coupler is connected with the second input end of the second optical coupler; and the second optical coupler separates the optical packet", "optical packet composed of optical pulse sequences", and "The first optical pulse of the optical packet or optical signal...is extracted "), delay elements ([0028] and Claim 1, "delay ..is smaller than the width of the optical pulse" and "delay...of described...time extensions is less than the width of the light pulse") of a waveguide ([0184], "using advanced optical integration technology, the directional coupler, semiconductor optical amplifier SOA and waveguide delay interferometer Dl are integrated together, and an integrated optical waveguide device with an optical letterhead or optical label extraction function").  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Machesney with the teaching of the ‘152 publication. The motivation for doing so would have been "identification and extraction method of high-speed optical...proposed in this application...The structure is simple and compact, easy to integrate, low power consumption, high rate, and can achieve 

Regarding Claim 35, Machesney discloses a method of modulating a pulse ([0031], "the ideal impulse...to minimize inter-symbol interference in pulse-based communication channels"), the method comprising: generating a plurality of delayed signals of the pulse ([0008], "signal is successively delayed by a plurality of delay elements to produce a plurality of delayed signals"); applying a plurality of coefficients to the plurality of delayed signals to generate a plurality of weighted delayed signals ([0008], "A corresponding coefficient is applied to some or all of the input and. the plurality of delayed signals to produce a plurality of weighted signals...The coefficients applied to some or all of the delayed signals are set to values so as to perform a desired signal processing or filtering function of the input continuous time signal in producing the processed output signal"); and combining the plurality of weighted delayed signals to generate the modulated signal ([0008]," plurality of weighted signals are combined to produce a processed output signal. The coefficients applied to some or all of the delayed signals are set to values so as to perform a desired signal processing or filtering function of the input continuous time signal in producing the processed output signal"), wherein a smallest of the plurality of delays ([0021], "the delay line 110 delays the input signal to be filtered successively in equal delay amount increments so as to produce a plurality of delayed signals, each one delayed one delay amount increment more than at the output of the previous delay element in the series"), but fails to explicitly disclose an optical pulse; the optical pulse, optical signal, a delay is smaller than a width of the optical pulse.  The ‘152 publication is in the field of optical pulses and signals (title; abstract) and teaches an optical pulse; the optical pulse, optical signal (Abstract, [0011], and [0186], "first output end of the first optical coupler is connected with the first input end of the second optical coupler through the optical time-delay line; the second output end of the first optical coupler is connected with the second input end of the second optical 

Regarding Claim 36, modified Machesney discloses the method of claim 35 wherein the time period between each pair of successive delays is defined by a same value ([0021], "Each delay element 112(0) to 112(n) delays a signal at its input by an equal (i.e., the same) delay amount to produce a delayed copy of the signal at its output").

Regarding Claim 39, modified Machesney discloses the method of claim 35 wherein the plurality of coefficient are applied by a plurality of modules ([0008] and [0021], "A corresponding coefficient is applied to some or all of the input and the plurality of delayed signals to produce a plurality of weighted signals...The coefficients applied to some or all of the delayed signals are set to values so as to perform a desired signal processing or filtering function of the input continuous time signal in producing the 








Regarding Claim 44, modified Machesney discloses the method of claim 43 wherein an ith delay is i times the smallest delay ([0021], "the delay line 110 delays the input signal to be filtered successively in equal delay amount increments so as to produce a plurality of delayed signals, each one delayed one delay amount increment more than at the output of the previous delay element in the series"), wherein i is an integer varying from 1 to N ([0025]," values (e g., fractional, integer greater than 1, etc.) may be implemented depending on the particular filter application, design constraints").

Regarding Claim 46, modified Machesney discloses the method of claim 44 further comprising: applying N weights to the plurality of delayed signals ([0008], "A corresponding coefficient is applied to some or all of the input and the plurality of delayed signals to produce a plurality of weighted 

Regarding Claim 47, Machesney discloses a method of modulating an pulse ([0031], ''the ideal impulse...to minimize inter-symbol interference in pulse-based communication channels") comprising: .

Claims 13, 37, 45, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Machesney and the '152 publication as applied above, and further in view of U.S. Patent 4,321,604 to Ajioka.
Regarding Claim 13, modified Machesney discloses the multipath integrated optical network of claim 12, but lacks the teaching wherein each of the N optical delay elements is generated by an equal length of a same waveguide.  Ajioka is in the field of a waveguides and delayed signals (title; abstract) and teaches wherein each of the N optical delay elements is generated by an equal length of a same waveguide (Col. 2, Lns. 14-28, "to provide a waveguide...having an equal time delay for all rays from a focal point to the aperture plane...waveguide...has first and second smooth surfaces having predetermined contours for providing equal time delay for all rays between the focus and the aperture plane").  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Machesney with the teaching of Ajioka. The motivation for doing so would have been to provide "an improved bandwidth over the conventional waveguide lens...due to the improved differential in time delay" (Ajioka; Col. 3, Lns. 35-37).



Regarding Claim 45, modified Machesney discloses the method of claim 43, but lacks the teaching wherein the optical pulse propagates through an optical waveguide different lengths of which generate the N delays.  Ajioka is in the field of a waveguides and delayed signals (title; abstract) and teaches wherein the optical pulse propagates through an optical waveguide different lengths (Col. 3, Lns. 2-5 and Lns. 20-30, "central ray 13 propagates through the central waveguide 14 and the edge ray 15 propagates through the edge waveguide" and "difference in distance traveled between the central and edge rays...is minimized...AL is the difference in waveguide lengths") of which generate the N delays (Col. 2, Lns. 14-28, "to provide a waveguide...having an equal time delay for all rays from a focal point to the aperture plane...waveguide...has first and second smooth surfaces having predetermined contours for providing equal time delay for all rays between the focus and the aperture plane”).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Machesney with the teaching of Ajioka. The motivation for doing so would have been to provide "an improved 

Regarding Claim 48, modified Machesney discloses the method of claim 47 wherein the N different fractions are received ([0008], [0022], and [0025], "A corresponding coefficient is applied to some or all of the input and the plurality of delayed signals to produce a plurality of weighted signals...The coefficients applied to some or all of the delayed signals are set to values so as to perform a desired signal processing or filtering function of the input continuous time signal in producing the processed output signal", "delay line 110 each constitute a delay that corresponds to a fraction of the period (T) of the input signal", and "coefficient values (e g., fractional, integer greater than 1, etc.)"), but lacks the teaching received from a waveguide through which the optical pulse propagates.  Ajioka is in the field of a waveguides and delayed signals (title; abstract) and teaches received from a waveguide through which the optical pulse propagates (Col. 3, Lns. 2-5 and Lns. 14-30, "central ray 13 propagates through the central waveguide 14 and the edge ray 15 propagates through the edge waveguide" and "to provide a waveguide...having an equal time delay for all rays from a focal point to the aperture plane...waveguide...has first and second smooth surfaces having predetermined contours for providing equal time delay for all rays between the focus and the aperture plane...difference in distance traveled between the central and edge rays...is minimized...AL is the difference in waveguide lengths").  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Machesney with the teaching of Ajioka. The motivation for doing so would have been to provide "an improved bandwidth over the conventional waveguide lens...due to the improved differential in time delay" (Ajioka; Col. 3, Lns. 35-37).

14 is rejected under 35 U.S.C. 103 as being unpatentable over Machesney, the '152 publication, Ajioka as applied above, and further in view of U.S. Patent 5,097,353 to Fujiwara et al.
Regarding Claim 14, modified Machesney discloses the multipath integrated optical network of claim 13 wherein each of a subset of the N optical modules supplies a weighted delayed signal to the optical combiner ([0008], "A corresponding coefficient is applied to some or all of the input and the plurality of delayed signals to produce a plurality of weighted signals...The coefficients applied to some or all of the delayed signals are set to values so as to perform a desired signal processing or filtering function of the input continuous time signal in producing the processed output signal"), but lacks the teaching a phase inverted signal.  Fujiwara is in the field of phase inversion circuits (title; abstract) and teaches a phase inverted signal (Col. 2, Lns. 59-67," optical repeater includes a phase inversion circuit which receives the amplified electrical signal...with the timing signal and which outputs a phase-inverted signal...with the timing signal. The phase-inverted signal has a phase opposite to a phase of the amplified electrical signal. Further, the optical repeater includes a second converter having a diffused laser diode and converting the phase-inverted signal into an optical output signal").  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Machesney with the teaching of Fujiwara. The motivation for doing so would have been to provide a "reduction of a transmission loss of an optical fiber...to increase an interval at which adjacent repeaters are arranged, so that a long-distance transmission of optical signals can be easily realized" (Fujiwara; Col. 1, Lns. 13-17).

Claims 18 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Machesney in view of the '152 publication and further in view of Khachaturian et al.
Regarding Claim 18, modified Machesney discloses the multipath integrated optical network of claim 17, but lacks the teaching wherein the multipath integrated optical network is formed on a substrate.  Khachaturian is in the field of a modular optical phased array (title; abstract) and teaches 

Regarding Claim 42, modified Machesney discloses the method of claim 35, but lacks the teaching wherein the generating, applying and combining are performed using optical delay elements and modules formed in a photonic substrate.  Khachaturian is in the field of a modular optical phased array (title; abstract) and teaches wherein the generating, applying and combining are performed using optical delay elements and modules formed in a photonic substrate ([0005], "embodiment of the present invention, includes, in part, M»N photonic chips each of which includes, in part, an array of transmitters and an array of receivers; at least one of M or N is an integer greater than one. The transmitter arrays in each pair of adjacent photonics chips are spaced apart by a first distance and the receiver arrays in each pair of adjacent photonics chips are spaced apart by a second distance").  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Machesney with the teaching of Khachaturian. The motivation for doing so would have been because the "phase array 150 has an improved performance characteristic" (Khachaturian; [0058]).


38 is rejected under 35 U.S.C. 103 as being unpatentable over Machesney in view of the '152 publication and Fujiwara et al.
Regarding Claim 38, modified Machesney discloses the method of claim 35 further comprising inverting ([0024], "amplifiers...pass the input signal unchanged, invert it”) of each of a subset of the delayed signals ([0008], "A corresponding coefficient is applied to some or all of the input and the plurality of delayed signals to produce a plurality of weighted signals...The coefficients applied to some or all of the delayed signals are set to values so as to perform a desired signal processing or filtering function of the input continuous time signal in producing the processed output signal"), but lacks the teaching inverting a phase of a signal.  Fujiwara is in the field of phase inversion circuits (title: abstract) and teaches inverting a phase of a signal (Col. 2, Lns. 59-67, ” optical repeater includes a phase inversion circuit which receives the amplified electrical signal...with the timing signal and which outputs a phase-inverted signal...with the timing signal. The phase-inverted signal has a phase opposite to a phase of the amplified electrical signal. Further, the optical repeater includes a second converter having a diffused laser diode and converting the phase-inverted signal into an optical output signal").  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Machesney with the teaching of Fujiwara. The motivation for doing so would have been to provide a "reduction of a transmission loss of an optical fiber...to increase an interval at which adjacent repeaters are arranged, so that a long-distance transmission of optical signals can be easily realized" (Fujiwara; Col. 1, Lns. 13-17).
Allowable Subject Matter
Claims 4, 6, 28, 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art does not teach or fairly suggest the photonics sensing system of claim 2 wherein said down-converter includes a pair of photo-diodes; or a processor adapted to determine a position of the object from the correlated signal; or a step of further down-converting the frequency of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177.  The examiner can normally be reached on 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/               Primary Examiner, Art Unit 2883